Citation Nr: 1111919	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-28 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1946 to March 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for asbestosis.  

In February and December 2009, this claim was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In the prior remand, the Veteran was to be afforded a VA examination to determine the etiology of any asbestosis, given his likely exposure aboard the USS Missouri.  

The file reflects that the Veteran was scheduled for an examination, but the compensation and pension examination detail print out from April 2010 shows he failed to report to the examination.  A supplemental statement of the case (SSOC) was issued in January 2011, stating the same.  The Veteran responded days later in January 2011 that the VA facility canceled his initial appointment, but re-scheduled him at a later date and that he attended an appointment at the VA hospital where he underwent pulmonary testing; he was confident this could be verified with the VA hospital.  

On remand, the agency of original jurisdiction (AOJ) should procure any VA examination report and associated records.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain records from a VA examination for the Veteran occurring in 2010 or 2011.  If the records are not found, a negative reply must be documented in the file.  

2.  If, and only if, additional VA records are insufficient to adjudicate the claim, schedule the Veteran for a new VA examination to determine the nature, extent, and etiology of any asbestosis that is found to be present.  The claims folder must be made available to the examiner.  All indicated testing should be conducted.  If asbestosis is diagnosed, the examiner should indicate whether there is a 50 percent probability or greater that it is related to the Veteran's active duty, including his likely exposure to asbestos during ship overhaul in 1947-1948.  The examiner should address both the July 2008 X-ray which showed no acute processes identified.  The rationale for all opinions must be provided in a legible report.  

3.  Re-adjudicate the issue of entitlement to service connection for asbestosis.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations 

considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

